 1 McGREGOR W. SCOTT
   United States Attorney
 2 LYNN TRINKA ERNCE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for the United States of America

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No. 2:19-MC-00057 MCE KJN

12               Plaintiff,                              ORDER ON SECOND STIPULATION TO
                                                         CONTINUE HEARING DATE AND BRIEFING
13                            v.                         SCHEDULE

14   SURJIT SINGH,                                       Criminal Case No.: 2:13-CR-00084-GEB

15               Defendant and Judgment Debtor.          Old Date:    August 1, 2019
                                                         Time:        10:00 a.m.
16                                                       Courtroom:   25
                                                         Judge:       Hon. Kendall J. Newman
17   BANK OF AMERICA, N.A.,
     (and its Successors and Assignees)                  New Date:    August 22, 2019
18                                                       Time:        10:00 a.m.
                 Garnishee.                              Courtroom:   25
19                                                       Judge:       Hon. Kendall J. Newman

20

21                                                  Recitals

22          1.     On June 6, 2019, the United States and Beera Kaur filed a stipulation and proposed order

23 to continue the hearing date in this matter to July 25, 2019 and the United States’ brief deadline to July

24 18, 2019. ECF 13. The court approved the stipulation, but set the hearing on its August 1, 2019 calendar

25 due to the court’s unavailability on July 25, 2019. ECF 14.

26          2.     Counsel for the United States is scheduled to be on vacation and is unavailable for an

27 August 1, 2019 hearing. The United States has requested that Kaur agree to reschedule the hearing to

28 August 22, 2019.

                                                     1
30
 1          3.      Based on preliminary information that the United States’ counsel provided to Kaur’s

 2 counsel, Kaur has requested the opportunity to file an amended supplemental brief in opposition to the

 3 writ, and the United States has agreed not to oppose that request.

 4          4.      To allow time for Kaur to determine whether she will file an amended brief, and for the

 5 United States thereafter to investigate and take Kaur’s deposition before formulating its response and

 6 filing its brief, the parties have agreed to request that the Court approve the schedule set forth below.

 7                                                  Stipulation

 8          WHEREFORE, the United States and Beera Kaur, through their respective counsel, stipulate and

 9 agree to the following schedule:

10          Beera Kaur’s amended brief (if any) due:                     July 12, 2019

11          Beera Kaur’s deposition:                                     TBD in July or early August 2019

12          United States’ brief:                                        August 15, 2019

13          Hearing:                                                     August 22, 2019, at 10:00 a.m.

14

15                                                         Respectfully Submitted,

16 Dated: June 12, 2019                                    McGREGOR W. SCOTT
                                                           United States Attorney
17
                                                           /s/ Lynn Trinka Ernce
18                                                         LYNN TRINKA ERNCE
19                                                         Assistant United States Attorney

20 Dated: June 12, 2019
                                                           /s/ Michael E. Mechill (as authorized on 6/12/2019)
21                                                         MICHAEL E. MECHILL
                                                           Attorney for Beera Kaur
22

23                                                 ORDER
24 IT IS SO ORDERED.

25 Dated: June 14, 2019

26
27

28

                                                       2
30
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     2
30
